Case 2:20-cr-20382-PDB-RSW ECF No. 23, PageID.212 Filed 05/03/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA

                                             NO. 20-20382
vs.
                                             HON. PAUL D. BORMAN
DENNIS WILIAMS,

     Defendant.
________________________________/


            MOTION AND ORDER TO SEAL GOVERNMENT’S
            EXHIBIT 4 TO ITS SENTENCING MEMORANDUM

      The United States of America, by its undersigned attorneys, respectfully

requests that Exhibit 4 to its Sentencing Memorandum, consisting of an April 15,

2019 Report of Interview, be sealed until further order of the Court, to protect the

identity of a government witness.

IT IS SO ORDERED.


                                             s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge

Entered: May 3, 2021




                                    Page 1 of 2
Case 2:20-cr-20382-PDB-RSW ECF No. 23, PageID.213 Filed 05/03/21 Page 2 of 2




                                          SAIMA S. MOHSIN
                                          Acting United States Attorney


                                          s/Steven P. Cares
                                          David A. Gardey
                                          Steven P. Cares
                                          Assistant United States Attorneys
                                          211 W. Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9100
                                          David.Gardey@usdoj.gov
Dated: May 3, 2021                        Steven.Cares@usdoj.gov




                                 Page 2 of 2
